      Case 2:16-cv-00275-CW-PMW Document 74 Filed 09/09/19 Page 1 of 6




SHAWN H. ROBINSON #7295
RANDALL L. SKEEN #2970
COOK, SKEEN & ROBINSON LLC
Attorney for Defendants
 Timothy Leehealy, Simon Whitburn and
  AccessData Corporation Limited
5788 South 900 East
Salt Lake City, Utah 84121
Telephone (801) 266-7414
Facsimile: (801) 892-5067


Attorneys for Defendants
  Timothy Leehealy, Simon Whitburn and AccessData Corporation Limited

                            UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, CENTRAL DIVISION


PRIVACY ASSURED INC.,
                                                     ACCESSDATA CORPORATION
                        Plaintiff,               LIMITED’S OPPOSITION TO PLAINTIFF’S
                                                   MOTION FOR PARTIAL SUMMARY
vs.                                                          JUDGMENT

ACCESSDATA CORPORATION LIMITED,
et al.,                                             Case No. 2:16cv00275

                        Defendants.                 Judge Clark Waddoups

                                                    Magistrate Judge Brooke C. Wells



       Defendants Timothy Leehealy, Simon Whitburn and AccessData Corporation Limited,

by and through counsel, hereby submit this Opposition to Plaintiff’s Motion for Partial Summary

Judgment.

                                      INTRODUCTION

       Plaintiff motion fundamentally relies on its purchase of the following property at auction:
                                                1
       Case 2:16-cv-00275-CW-PMW Document 74 Filed 09/09/19 Page 2 of 6




        All contract rights of AccessData Corporation Limited including but not limited to any
        current and past contracts with and between AccessData Group, Inc.

        All choses in action of AccessData Corporation Limited including but not limited to
        choses in action for breach of contract, fraud, conversion, and any malpractice claims and
        choses in action including legal malpractice claims.

        All interests in intellectual property of AccessData Corporation Limited including but not
        limited to concepts, works, materials, trademarks, trade names, copyrights, service marks,
        patents, trade secrets, software, and other intellectual property of AccessData Corporation
        Limited.

        Any and all certificated and uncertificated shares of any incorporated entity belonging to
        AccessData Corporation Limited. (“AD Corp Collateral”).

However, Plaintiff failed to give proper notice of the auction for the AD Corp Collateral, and

therefore, did not property acquire title to any of ACL’s property. As the result, the entire basis

for Plaintiff’s Motion fails.

         RESPONSE TO PLAINTIFF’S STATEMENT OF UNDISPUTED FACTS

        ACL incorporates by reference, as if fully set forth herein, the responses to Plaintiff’s

Statement of Disputed Facts of AccessData Group, Inc., as set forth in its Opposition to Partial

Motion for Summary Judgment. In addition, ACL provides the following responses:

        Fact 23. Pursuant to a writ of execution issued by this Court, a constable’s sale of AD

Corp’s assets was held on November 18, 2015. The assets to be sold included:

        All contract rights of AccessData Corporation Limited including but not limited to any
        current and past contracts with and between AccessData Group, Inc.
        All choses in action of AccessData Corporation Limited including but not limited to
        choses in action for breach of contract, fraud, conversion, and any malpractice claims and
        choses in action including legal malpractice claims.

        All interests in intellectual property of AccessData Corporation Limited including but not
        limited to concepts, works, materials, trademarks, trade names, copyrights, service marks,
        patents, trade secrets, software, and other intellectual property of AccessData Corporation
        Limited.

                                                  2
        Case 2:16-cv-00275-CW-PMW Document 74 Filed 09/09/19 Page 3 of 6




        Any and all certificated and uncertificated shares of any incorporated entity belonging to
        AccessData Corporation Limited. (“AD Corp Collateral”).

        Response to Fact 23. Disputes, Plaintiff’s Writ was incomplete and it was never served.

See Declaration of Timothy Leehealy, Paras. 2-4. Accordingly, the auction was without legal

force and effect.

        Fact 24. At the constable’s sale, Privacy-Assured purchased all right, title, and interest to

the AD Corp Collateral, which was then conveyed to Privacy-Assured by a Certificate of Sale

(“Certificate of Sale”).

        Response to Fact 24. Disputed. Plaintiff’s Writ was incomplete and it was never

served. See Declaration of Timothy Leehealy, Paras. 2-4

                                           ARGUMENT

   I.      PRIVACY DID NOT PURCHASE ANY OF ACL’S PROPERTY AT AUCTION
           BECAUSE THE AUCTION WAS INVALID, AND PRIVACY HAS NO
           ENFORCEABLE RIGHTS UNDER THE SHARED SERVICES AGREEMENT

        Under the Federal Rules of Procedure the process for obtaining a writ of execution is

governed by the practices and procedures of the state in which the district court is located. See

Fed. R. Civ. P. 69. Rule 64 of the Utah Rules of Civil Procedure outlines the procedure for

obtaining writs generally.

        Rule 64 requires that a post-judgment writ include the application for writ, a detailed

description of the property, the judgment, and “notice of exemptions and reply form.” Utah R.

Civ. P. 64(d)(2)(C). Rule 64 further dictates that in order to effectively serve a writ, the writ must

be served together with “accompanying papers on the defendant” (i.e., notice of exemption and

reply form). A writ is only “effective upon service.” Utah R. Civ. P. 64(d)(3)A). The notice of

exemptions and reply form are not hyper-technical requirements, but rather have very practical
                                                  3
       Case 2:16-cv-00275-CW-PMW Document 74 Filed 09/09/19 Page 4 of 6




purposes. Specifically, they identify the debtor’s rights with respect to the property, they outline

the procedure for objecting to, or otherwise challenging the writ, and they provide the specific

form necessary to request a hearing. They are necessary in order that the debtor’s due process

rights to notice be satisfied.

        Simply, if service is defective because it fails to include all necessary documents and

papers, the writ never becomes effective. Certainly if a writ is never served, it never becomes

effective.

        Here, the Plaintiff’s Writ does not include necessary papers, specifically, the notice of

exemptions and reply form. See Application for Writ and Writ, Exhibit B, hereto. It is therefore

incomplete and defective. Furthermore, there is no evidence in the record that Plaintiff ever

served the Writ on ACL. See id. (noting that there is no proof of service attached and no proof of

service located on the Court docket). Further, ACL has not record of having received the Writ or

any other component thereof via service. See Declaration of T. Leehealey, Exhibit A hereto.

        It is well-settled that process (whether in the form of a complaint, judgment, writ or

otherwise) is void if not properly served. See Murdock v. Blake, 484 P.2d 164, 28 (Utah 1971);

See e.g. Reader v. District Court of Fourth Judicial Dist. In and for Uintah County, 94 P.2d 858

(Utah 1939). Such is the case here. Because the Writ in question was incomplete, process was

also incomplete and could never be served. Further, because the Writ was never appropriately

served, the Writ never became effective. Accordingly, the auction was without operation of law,

and the Plaintiff took nothing at auction.




                                                  4
      Case 2:16-cv-00275-CW-PMW Document 74 Filed 09/09/19 Page 5 of 6




       Because the Plaintiff’s entire claim rests on its purported purchase of ACL’s rights and

property at auction, and because the auction was void as the result of failure of process, ACL

took nothing, and its claims based on the property fail as a matter of law.



                                         CONCLUSION

       Based on the foregoing, the Court should deny Plaintiff’s Motion for Summary Judgment.

               DATED this 9th day of September, 2019.

                                                      COOK, SKEEN & ROBINSON



                                                      /s/ Shawn H. Robinson
                                                      SHAWN H. ROBINSON
                                                      Attorney for Defendants
                                                        Timothy Leehealy, Simon Whitburn
                                                        and AccessData Corporation Limited




                                                 5
      Case 2:16-cv-00275-CW-PMW Document 74 Filed 09/09/19 Page 6 of 6




                                  CERTIFICATE OF SERVICE

        I certify that on this 9th day of September 2019, I caused a true and correct copy of the
foregoing AccessData Corporation Limited’s Opposition to Plaintiff’s Motion for Partial
Summary Judgment to be filed with the Clerk of the Court using the CM/ECF system, which
sent notification of such filing to the following:

Timothy Dance
Snell & Wilmer L.L.P.
15 West South Temple, Suite 1200
Salt Lake City, Utah 84101
Email: tdance@swlaw.com
Attorney for Plaintiff, Privacy-Assured Corporation Limited


Jordan K. Cameron
Durham Jones & Pinegar PC
3301 N Thanksgiving Way, Ste 400
Lehi UT 84043
Email: jcameron@djplaw.com

(Attorney for Defendant, AccessData Group, Inc.)




                                              /s/ Mary L. Ballingham




                                                 6
